Name: Commission Regulation (EEC) No 2447/91 of 9 August 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/ 18 Official Journal of the European Communities 13 . 8 . 91 COMMISSION REGULATION (EEC) No 2447/91 of 9 August 1991 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 0 224 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/9 1 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7 . 1987, p . 1 . (4 OJ No L 81 , 28. 3. 1991 , p. 108. 13. 8 . 91 Official Journal of the European Communities No L 225/19 ANNEX I LOTS A and B 1 . Operation Nos ('): 105/90 ; 1350/90 to 1352/90 and 225/91 to 226/91 2. Programme : Operation Nos 105/90 and 150/90 to 132/90 : 1990 ; Operation Nos 225/91 and 226/91 : 1991 3. Recipient P) : Euronaid, Rhiingeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product code 1 006 30 92 900) 7. Characteristics and quality of the goods (3) 0 (6) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.l.f) 8 . Total quantity : 1 846 tonnes (4 430 tonnes of cereals) 9 . Number of lots : 2 (A : 1 306 tonnes ; B : 540 tonnes) 10. Packaging and marking : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.2.b and nA.3) Lot Af)(10). Lot Bf) Marking in English, Portuguese, Spanish Supplementary markings on the packing : see Annex II 11 . Method of mobilization (u) : the Community market 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 9  7. 10 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 27 . 8 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 22 . 9  14. 10 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 10 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 29 . 9  21 . 10 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 19 . 8 . 1991 , fixed by Commission Regulation (EEC) No 2281 /91 (OJ No L 208, 30. 7. 1991 , p. 58) No L 225/20 Official Journal of the European Communities 13 . 8 . 91 LOTS C, D, E, F and G 1 . Operation Nos (') : 306/91 to 310/91 2. Programme : 1991 3 . Recipient l 7) : UNRWA Headquaters, Vienna International Centre, PO Box 700, A-1400 Vienna 4. Representative of the recipient (2) :  Lots D and G : Latakia Port : UNRWA Field Supply and Transport Officer, SAR, PO Box 4313, Damascus, Syrian Arab Republic. Tel.: 00963 11-660217. Telex.: 412006 UNRWA SY  Lots C and E : Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel . Tel .: 828093. Telex.: 26194 UNRWA IL. fax : (009722) 816564  Lot F : Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, P.O. Box 484, Amman. 5 . Place or country of destination : G : Lebanon ; D : Syria ; F : Jordan ; C and E : Israel 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) Q (6) ( 1S) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.A.l.f) 8 . Total quantity : 2 014 tonnes (4 834 tonnes of cereals) 9 . Number of lots : five (C : 274 tonnes ; D : 170 tonnes ; E : 650 tonnes ; F : 400 tonnes ; G : 520 tonnes) 10 . Packaging and marking (9) (u) ( l3) ( 14) : see list published in OJ No C 1 14, 29. 4. 1991 , p. 1 (IIA.2.b and IIA3) Markings in English, Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing-landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : D and G : Latakia ; C and E : Ashdod ; Lot F : Aqaba 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 9 . 1991 18 . Deadline for the supply : 15. 10 . 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 27. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 9  7. 10 . 1991 (c) deadline for the supply : 22. 10 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 10 . 9 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 29 . 9  14. 10 . 1991 (c) deadline for the supply : 29. 1 0 . 1 99 1 22 . Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 AGREC B / 25670 AGREC B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 19. 8 . 1991 fixed by Commission Regulation (EEC) No 2281 /91 (OJ No L 208 , 30. 7. 1991 , p. 58) 13 . 8 . 91 Official Journal of the European Communities No L 225/21 LOT H 1 . Operation No (') : 1373/90 2. Programme : 1990 3 . Recipient (1 : Ecuador 4. Representative of the recipient (2) : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B- 1 060 Brux ­ elles. tel.: 537-9130 : telex : 63292 B 5. Place or country of destination : Ecuador 6. Product to be mobilized : milled rice (product code 1006 30 92 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA.l.f) 8 . Total quantity : 400 tonnes (960 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (9) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under II.A.2.b and IIA3) Marking in Spanish Supplementary markings on the packaging : see Annex II 11 . Method of mobilization of product : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Guayaquil 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 . 9 . 1991 18 . Deadline for the supply : 30. 10 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 12 noon on 27. 8 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 9 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 9 to 7. 10. 1991 (c) deadline for the supply : 7. 11 . 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10 . 9 . 1991 (b) period for making the goods available at the port of shipment 29. 9  14. 10 . 1991 (c) deadline for the supply : 14. 11 . 1991 i 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Attention Mr N. Arend, BÃ ¢timent Loi 120, bureau 7/46 200 rue de la Loi B- 1 049 Brussels (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer ("): Refund applicable on 19. 8 . 1991 , fixed by Commission Regulation (EEC) No 2281 /91 (OJ No L 208 , 30 . 7 . 1991 , p. 58) No L 225/22 Official Journal of the European Communities 13 . 8 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  Lots C, D, E, F, G and H : see list published in OJ No C 114 of 29. 4. 1991 , page 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. (4) In order not overload the telex, tenders are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. Is) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of deli ­ very. (*) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. (  ) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ ( 10) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for . the cost of making the containers available to the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schtitz BY, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. ( 12) Placed in 20-foot containers . ( 13) Lots C and E : Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net ; not more than 30 containers are to be shipped on any vessel. ( 14) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod / Latakia / Aqaba, container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . ( 15) Lots D and G : the phytosanitary and origin certificates must be signed and stamped by the Syrian Consulate. This should include a mention that all consular charges have been paid. 13. 8 . 91 Official Journal of the European Communities No L 225/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  A T.TEGA Tf) //  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote ' Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 306 Al : 1 250 Euronaid Sierra Leone Action No 1350/90 / Sierra Leone / Caritas B / 900258 / Freetown / For free distribution A2 : 20 Euronaid Gambia Action No 1351 /90 / Gambia / Cathwel / 90134 / Kanifing via Banjul / For free distribution A3 : 18 Euronaid Liberia Action No 105/90 / Liberia / Prosalus / 95529 / Ganta via Monrovia / For free distribution A4 ; 18 Euronaid Liberia Action No 1352/90 / Liberia / Prosalus / 905536 / Monrovia / For free distribution B 540 Al : 504 Euronaid Nicaragua AcciÃ ³n n ° 225/91 / Nicaragua / DIA / 911110 / Managua via Corinto / Destinado a la distribu ­ ciÃ ³n gratuita A2 : 36 Euronaid SÃ £o TomÃ © e PrÃ ­ncipe AcÃ §Ã £o n? 226/91 / SÃ £o TomÃ © e PrÃ ­ncipe / Caritas B / 910233 / SÃ £o TomÃ © / Destinado a distribui ­ Ã §Ã £o gratuita C 274 UNRWA Israel Action No 307/91 / Gift to UNRWA to Pales ­ tine refugees / Ashdod D 170 UNRWA SAR Action No 308/91 / Gift to UNRWA to Pales ­ tine refugees / Lattakia E 650 UNRWA Israel Action No 306/91 / Gift to UNRWA to Pales ­ tine refugees / Ashdod F 400 UNRWA Jordanie Action No 309/91 / Gift to UNRWA to Pales ­ tine refugees / Aqaba G 520 UNRWA Liban Action No 310/91 / Gift to UNRWA to Pales ­ tine refugees / Lattakia for Lebanon H 400 Ecuador Ecuador AcciÃ ³n n0 1373/90 / DistribuciÃ ³n gratuita